Citation Nr: 1606146	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  12-34 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a left shoulder disorder.

3.  Entitlement to a rating in excess of 20 percent for the residuals of degenerative disc disease of the lumbar spine (low back disability).

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Moshiashwili, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to October 1980 and from January 1985 to January 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 (back and neck) rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, a March 2015 (TDIU) rating decision of the RO in South Nashville, Tennessee, and a June 2015 (left shoulder) rating decision of the RO in Huntington, West Virginia.  Jurisdiction for this case resides in Winston-Salem, North Carolina. 

In October 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran reported in his October 2015 hearing that his low back disability has worsened since the most recent VA examination, which was conducted in October 2009.  That examination is now more than 6 years old.  Since the evidence indicates that the disability has increased in severity since the last examination, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his low back disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

In October 2009, the Veteran also had a VA examination for his neck.  Through a November 2012 statement titled "Form 9 Addenda" from a former representative, the Veteran contends that the October 2009 medical examiner erred in not considering a chiropractic record from October 1997.  The record includes a pain scale form from August 1997, filled out by the Veteran, reporting his neck pain at 6 out of 10 in July 1997 and 3 out of 10 in August 1997.  It also reflects the chiropractor's conclusion the Veteran had cervical degenerative disc disease at that time, which is only approximately 15 months after service separation.  

The October 2009 medical examiner concludes "His first complaint of neck pain was in 2000.  This was 4 years after the service and his neck condition is due to something after the discharge and not the service."  The June 1997 pain scale form shows a complaint of neck pain prior to 2000.  As the October 2009 medical examiner based her conclusion on an incorrect understanding of the facts, remand is appropriate for a medical opinion which considers the Veteran's disability in light of the 1997 pain report.

In March 2015, the Veteran timely filed a Notice of Disagreement with the RO's March 2015 denial of entitlement to a TDIU.  In July 2015, the Veteran timely filed a Notice of Disagreement with the RO's June 2015 denial of service connection for a left shoulder disorder.  To date, the RO has not issued Statements of the Case (SOCs) as to these issues.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the RO for the issuance of SOCs.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his low back disability and neck disability that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment, and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his low back disability and neck injury and their impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records regarding the Veteran's low back disability, provide him with an appropriate VA examination to determine the severity of this disability.  The claims file should be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all pertinent findings.  The examiner should also discuss the impact that the Veteran's low back disability has on his ability to secure and maintain substantially gainful employment.  

4.  After obtaining any outstanding treatment records regarding the Veteran's neck, provide him with an appropriate VA examination to identify his current disability and determine whether it is at least as likely as not that it was incurred in service.  The claims file should be made available to and be reviewed by the examiner and all necessary tests should be conducted.

After examining the claims file, the examiner should answer whether it is at least as likely as not that the Veteran's neck disability began during service/is due to any in-service disease or injury.

In answering this, the examiner should take note of the following:  

* Service medical records from March 21, 1991, reporting neck strain;

* Veteran's pain report from the October 1997 chiropractor's report, showing neck pain and her conclusion the Veteran had cervical spine degenerative disc disease at that time (15 months post service);

* October 2000, December 2000, and March 2001 medical reports, attributing the Veteran's neck problems to his occupation as a welder.

A complete rationale for any opinion expressed should be provided.  

5.  Issue SOCs regarding the claims of entitlement to service connection for a left shoulder disorder and entitlement to a TDIU.  If the Veteran files a timely substantive appeal this issue should be returned to the Board.

6.  Then readjudicate the appeal.  If a claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




